Citation Nr: 1543061	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a rating in excess of 10% for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10% for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10% for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to June 1987 and from October 1988 to September 1989.  The matter of the rating for lumbosacral strain is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing in this matter was held before the undersigned (the appellant was represented by an attorney from the Jan Dils Law Firm); a transcript is in the record.

A January 2014 rating decision denied service connection for a neck disability and granted service connection for bilateral lower extremity radiculopathy, effective November 16, 2011, rated 0%, each, prior to May 29, 2013, and 10% each, from that date.  The Veteran timely perfected an appeal in those matters in August 2015 (after the hearing before the undersigned).  

The matter of service connection for posttraumatic stress disorder (PTSD) has been raised (in a July 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.




REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  

In July 2015 hearing testimony, the Veteran and her attorney identified private facilities and physicians providing her treatment for her low back disability.  It was noted that a May 2015 MRI showed multilevel disc degeneration, disc protrusion, some narrowing, and disc bulging.  A July 2015 report from Neurological Associates was cited.  The Veteran reported she saw Dr. A. E. Landis twice (in December 2014 and in either February or April 2015) in connection with a Workers' Compensation claim,; the record only contains one report from Dr. Landis dated December 22, 2014.  Additionally, the record notes treatment at Med Express Clinic in July and August 2014; an October 20, 2014, report from Dr. Condres, a chiropractor; a November 25, 2014, report from ATIR Associates Rehabilitation; treatment by Richmond Neurosurgery in September 2010; and 10 sessions of physical therapy with Body Works PT.  Records of such treatment are not associated with the record, and do not appear to have been sought.  As they may contain pertinent information, they should be secured.  Records of any VA treatment she may have received for her service-connected low back disability are constructively of record and must be secured.  In addition, the Veteran testified that she injured her back and shoulder in an on-the-job injury in July 2014, and has been receiving Workers' Compensation for the injury.  Records relating to the injury and its treatment (and the Workers' Compensation award) are all pertinent evidence that must be sought.

Furthermore, the Veteran's most recent VA examination to evaluate the severity of her service-connected low back disability was in May 2013.  She alleges that the rating assigned does not reflect the current state of her low back disability.  Consequently, a contemporaneous examination to assess the severity of the disability is necessary.  Notably, as she has sustained an intercurrent postservice injury, any symptoms that may be distinguished as wholly attributable to the postservice injury must be excluded from consideration in rating the service-connected disability.  [However, any symptoms that cannot be so distinguished must be considered in rating the service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).]  This presents a medical question which requires medical guidance.

In her August 2015 substantive appeal in the matters other than the rating for the low back disability the Veteran requested a videoconference hearing before the Board in those matters.  She is entitled to such hearing.  Because videoconference hearings (and Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records pertaining to the Veteran's work-related back injury, including reports of all evaluations, treatment, and the Workers' compensation award (with records considered) related to such injury.  She must assist in this matter by providing all identifying information and releases needed.

2.  The AOJ should ask the Veteran to identify all other providers of evaluations or treatment she received for her service-connected low back disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to treatment by Neurological Associates, Med Express Clinic, ATIR Associates Rehabilitation, Richmond Neurosurgery, Body Works PT, and Dr. Condres; a May 2015 MRI report; and a report from Dr. A.E. Landis (dated apparently in either February or April 2015).  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for her low back disability (i.e., update to the present the records of her VA treatment for a low back disability).

3.  After all development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician (a neurologist or orthopedist/spine surgeon) to determine the current severity of her service-connected low back disability.  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  The studies conducted must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations (other than lower extremity radiculopathy), and if so, their nature and severity. The examiner must also indicate whether there is related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such, and their frequency and duration).

The examiner should also review the records pertaining to the Veteran's postservice intercurrent low back injury and indicate (with rationale explained) whether any low back pathology (and related symptoms and impairment) are attributable solely to the superimposed work injury and distinguishable entirely from the pathology and related impairment due to  the service-connected lumbosacral strain.
4.  The AOJ should then review the record and re-adjudicate the claim pertaining to the rating for the Veteran's service-connected low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney the opportunity to respond.  This matter should then be returned to the Board.

5. The AOJ should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if she so desires) with respect to her claim of service connection for a neck disability and seeking increased ratings for right and left lower extremity radiculopathy.  Those matters case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

